DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 4, it is unclear if the “further purification sequence” is performed on the “at least one fraction liquid substance mixture” that has been separated or on the “at least one fraction of the oligosilane compounds” that has been solidified.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “at least 10% and at most 80%”, and the claim also recites “15% to 45%” which is the narrower statement of the range/limitation.  The claim(s) are 
	In the instant claim 5, it is unclear what is “a further liquid substance mixture”, is it the same as the original liquid substance mixture or a liquid substance mixture obtained after the at least one purification sequence?
	In the instant claim 6, it is unclear if “a concentration of the oligosilane compounds” after the pre-distillation is required to be higher than the “at least 50% oligosilane compounds” as required in the instant claim 1 or the pre-distillation is performed in order to obtain the concentration of “at least 50% oligosilanes” as required in the instant claim 1.
	In the instant claim 9, it is unclear if the limitation after “preferably” is positively required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2014 007685, optionally in view of Verga et al (4,698,432).
DE ‘685 discloses a process for the production of hexachlorodisilane (Si2Cl6) by adding chlorine to kinetically stable chlorinated polysilanes with three to ten directly or indirectly connected silicon atoms or mixtures thereof and subsequent separation of Si2Cl6 (note claim 1).  The Si2Cl6 and the chlorinated polysilanes are considered as the claimed inorganic oligosilane and halogenated oligosilanes (in the instant specification, it is disclosed that the oligosilanes are silanes with multiple silicon atoms up to ten silicon atoms, note page 1, line 19).
	DE ‘975 further discloses that for high concentrations of Si2Cl6 in the product mixture, Si2Cl6 can be completely or partially separated from the product mixture by crystallization by cooling the product mixture to less than 5oC (note paragraph [0037]), i.e. the Si2Cl6 can be separated from the product mixture by selective crystallization (note paragraph [0015]).
	For the amount of oligosilane compounds in the starting “liquid substance mixture”, DE ‘685 fairly discloses that the selective crystallization is used when the concentration of Si2Cl6 in the product mixture (which is considered the same as the claimed “liquid substance mixture”) is high; this fairly suggests that the amount of Si2Cl6 in the mixture would be higher than 50% as claimed.  Furthermore, the other chlorinated silanes in the product mixture of DE ‘685 could be counted toward the total concentration of inorganic oligosilanes (i.e. Si2Cl6) and halogenated oligosilanes.
	For the instant claim 2, DE ‘975 discloses that the Si2Cl6  can be completely separated from the product mixture (note paragraph [0037]).
	For the instant claims 3-4, DE ‘975 also discloses that the Si2Cl6 can be partially separated from the product mixture (note paragraph [0037]), this fairly suggests that the 2Cl6.  It would have been obvious to one skilled in the art to separate as much liquid from the Si2Cl6 as desired.
	For the instant claims 4-5, it would have been obvious to one skilled in the art to further separate the Si2Cl6 by repeating the crystallization step and by re-using the liquid separated after the previous crystallization in the process of DE ‘975.
	For the instant claim 6, since cooling is required in order to crystallize the Si2Cl6, it would have been obvious to one of ordinary skill in the art to remove some water from the product mixture in order to minimize the cost of cooling in the crystallization step.
	For the instant claim 7, DE ‘975 does not specifically disclose the method for separating the Si2Cl6 from the remaining liquid; however, it would have been obvious to use any known and conventional liquid/solid separation method, such as decantation, filtration or centrifugation to separate the solid Si2Cl6 from the remaining liquid.
	For the instant claim 8, DE ‘975 fairly discloses that the product mixture is cooled and held for a predetermined time period until the crystallization of the Si2Cl6 (note paragraph [0037]).
	For the instant claim 9, it would have been obvious to one skilled in the art to agitate the product mixture during the selective crystallization in order to increase heat transfer efficient and promote even cooling.
	Optionally, Verga ‘432 can be applied to teach that agitation is commonly used in fractional crystallization by cooling (note claim 9).
	For the instant claims 10 and 11, it would have been obvious to one skilled in the art to conduct the selective crystallization as disclosed in DE ‘975 in a suitable reactor and a suitable atmosphere in order to effectively carrying the step without causing any negative side effects.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SoliQz is cited to disclose that fraction crystallization is known in the art (note pages 3-4).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        March 26, 2022